DETAILED ACTION
Applicant’s Application filed on July 29, 2020 and May 14, 2021 has been reviewed. 
Claims 1-16 were cancelled in the Preliminary Amendment filed on May 14, 2021.
Claims 21-31 were newly added in the Preliminary Amendment filed on May 14, 2021.
Claims 17-31 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

31 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4, 9, 12 and 30 of US Patent No. 10,771,544.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims 1, 4, 9, 12 and 30 of US Patent No. 10,771,544 are similar to claims 17-31 in present application, the teachings of both applications are directed toward a chat bot used to implement an interface to a system where different controllable subsystems can be controlled by using conversational inputs to the chat bot.  Please see further explanation below.  Differences are bolded and omissions are underlined in following comparison tables.

Current Application claims 17-20
544’ patent claim 1
17. (Original) An online fashion community system, comprising: 
a fashion community database having stored therein access to plural fashion images received from plural users over a worldwide computer network, each fashion image including a respective user modeling plural fashion items as an ensemble, the fashion community database further including a link to a vendor of each fashion item and fashion data regarding each fashion item, fashion items in the ensembles of plural ones of the fashion images having a shared fashion datum; and 

a computer network site that provides to a community of users over the worldwide computer network plural ones of the fashion images in which fashion items have the shared fashion datum, together with access to the fashion data for the fashion items in each of the plural ones of the fashion images and the information linking to the vendors of the fashion items.  
18. (Original) The system of claim 17 in which the shared fashion datum includes a clothing category, color, or brand.  

19. (Original) The system of claim 17 in which the fashion community database further includes indications of affirmation of selected fashion images received from community users over the worldwide computer network and the computer network site further includes indications of affirmation provided with the selected fashion images over the worldwide computer network to the community of users.

20. (Original) The system of claim 17 in which the computer network site further includes a user interface system a fashion community upload interface including a user fashion image upload interface to receive from each of plural a fashion image that includes a respective Docket No.: 014368-020US3/MDSuser modeling plural fashion items as an ensemble, and a fashion information upload interface to receive from each user fashion information about the fashion items in the ensemble.


a computing device including a processor and a memory coupled to the processor, the memory storing software instructions executable on the processor, wherein the software instructions are configured to cause the computing device, when executed, to interact with a database coupled to the computing device and having stored therein data comprising plural fashion images, each fashion image including plural fashion items shown together, the fashion items shown together defining an ensemble;

a computer network site implemented on the computing device and arranged to provide interactive access over a worldwide 
wherein the software instructions are further configured to cause the computing device, when executed, to—
for each fashion image, process the stored data to associate each of the fashion items that appears in the image to at least one element of fashion information;
select a subset of the ensembles in the database based on at least one user input selection criterion, wherein the selection criterion comprises one or more elements of fashion information, and the subset is selected to include ensembles that include a first fashion item associated in the database with the selection criterion;
identify a second fashion item in the database so that the first and second fashion items together define a pair of fashion items;
for the pair of fashion items, calculate a first degree of correlation as a percentage or ratio of the number of ensembles with the first fashion item that also include the second fashion item, divided by the total number of ensembles with the first fashion item; and 
calculate a second degree of correlation as a percentage or ratio of the number of ensembles with the second fashion item that also include the first fashion item, divided by the total number of ensembles with the second fashion item; and
provide over the worldwide computer network a display that indicates at least some of the pairs of fashion items and the 



The difference between claims 17-20 of the current application and claim 1 of the 544’ patent is that the current application a fashion community database having stored therein access to plural fashion images and the 544’ patent a database coupled to the computing device and having stored therein data comprising plural fashion images.  Both the current application and the 544’ patent used online community has evolved that focuses on community members or users sharing links to online sites or online photographs or images that are of interest.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute “a fashion community database having stored therein access to plural fashion images” with “a database coupled to the computing device and having stored therein data comprising plural fashion images” because the remaining elements would have performed the same function (i.e., used online community has evolved that focuses on community members or users sharing links to online sites or online photographs or images that are of interest) as before.  Such substitution would not interfere with the functionality of the remaining elements.
The difference between claims 17-19 of the current application and claim 1 of the 544’ patent is that claim 17-19 of the current application recites the underlined elements as shown in the comparison table above.
Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.
	
Current Application claims 17-20
544’ patent claims 4-6, 9 and 12 
17. (Original) An online fashion community system, comprising: 
a fashion community database having stored therein access to plural fashion images received from plural users over a worldwide computer network, each fashion image including a respective user modeling plural fashion items as an ensemble, the fashion community database further including a link to a vendor of each fashion item and fashion data regarding each fashion item, fashion items in the ensembles of plural ones of the fashion images having a shared fashion datum; and 



























a computer network site that provides to a community of users over the worldwide computer network plural ones of the fashion images in which fashion items have the shared fashion datum, together with access to the fashion data for the fashion items in each of the plural ones of the fashion images and the information linking to the vendors of the fashion items.  









18. (Original) The system of claim 17 in which the shared fashion datum includes a clothing category, color, or brand.  





19. (Original) The system of claim 17 in which the fashion community database further includes indications of affirmation of selected fashion images received from community users over the worldwide computer network and the computer network site further includes indications of affirmation provided with the selected fashion images over the worldwide computer network to the community of users. 

20. (Original) The system of claim 17 in which the computer network site further includes a user interface system a fashion community upload interface including a user fashion image upload interface to receive from each of plural a fashion image that includes a respective Page 2 of 6- PRELIMINARY AMENDMENT Application No. 16/942,525 Docket No.: 014368-020US3/MDSuser modeling plural fashion items as an ensemble, and a fashion information upload interface to receive from each user fashion information about the fashion items in the ensemble.


a computing device including a processor and a memory coupled to the processor, the memory storing software instructions executable on the processor, wherein the software instructions are configured to cause the computing device, when executed, to interact with a database coupled to the computing device and having stored therein data comprising plural fashion images received from plural users over a worldwide computer network, each fashion image including a respective user modeling plural fashion items worn together, the fashion items together defining an ensemble, and the database further including, for each fashion item shown in a fashion image, associated fashion data including a link to a vendor of the item and fashion data corresponding to the item;

query the database to select a subset of the ensembles in the database based on at least one user input selection criterion, wherein the subset is selected to include ensembles that include a first fashion item associated in the database with the selection criterion;
identify a second fashion item in the database so that the first and second fashion items together define a pair of fashion items;
calculate a degree of correlation for the pair as a percentage of the subset of ensembles that also include the second fashion item, wherein the degree of correlation is based on counting fashion items that appear in the ensembles and not based on any similarity measures calculated from attributes of the fashion items; and
provide over a worldwide computer network a display that indicates at least some of the pairs of fashion items and the corresponding degrees of correlation for each of the indicated pairs.
5. The system of claim 4 wherein the software instructions are further configured to cause the computing device, when executed, to display the fashion data corresponding to each of the identified fashion items.
6. The system of claim 4 wherein the software instructions are further configured to cause the computing device, when executed, to display the vendor link 
9. The system of claim 4 wherein the software instructions select one of the ensembles stored in the database based on user-defined criteria received in a search interface, wherein the search interface criteria include fields relating to one or more of types, colors, or brands of fashion items.

12. The system of claim 4 wherein the software instructions select one of the ensembles stored in the database based on user-defined criteria received in a search interface, wherein the criteria include ensembles that have been affirmed, “liked,” or saved by the user defining the criteria.







a fashion community database having stored therein access to plural fashion images and the 544’ patent a database coupled to the computing device and having stored therein data comprising plural fashion images.  Both the current application and the 544’ patent used online community has evolved that focuses on community members or users sharing links to online sites or online photographs or images that are of interest.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute “a fashion community database having stored therein access to plural fashion images” with “a database coupled to the computing device and having stored therein data comprising plural fashion images” because the remaining elements would have performed the same function (i.e., used online community has evolved that focuses on community members or users sharing links to online sites or online photographs or images that are of interest) as before.  Such substitution would not interfere with the functionality of the remaining elements.
The difference between claims 17 of the current application and claim 4 of the 544’ patent is that claim 17 of the current application recites the underlined elements as shown in the comparison table above.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to omit the underlined elements because the person would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.

Current Application claims 17-20
544’ patent claim 30
17. (Original) An online fashion community system, comprising: 
a fashion community database having stored therein access to plural fashion images received from plural users over a worldwide computer network, each fashion image including a respective user modeling plural fashion items as an ensemble, the fashion community database further including a link to a vendor of each fashion item and fashion data regarding each fashion item, fashion items in the ensembles of plural ones of the fashion images having a shared fashion datum; and 
a computer network site that provides to a community of users over the worldwide computer network plural ones of the fashion images in which fashion items have the shared fashion datum, together with access to the fashion data for the fashion items in each of the plural ones of the fashion images and the information linking to the vendors of the fashion items.

18. (Original) The system of claim 17 in which the shared fashion datum includes a clothing category, color, or brand.  

indications of affirmation of selected fashion images received from community users over the worldwide computer network and the computer network site further includes indications of affirmation provided with the selected fashion images over the worldwide computer network to the community of users. 

20. (Original) The system of claim 17 in which the computer network site further includes a user interface system a fashion community upload interface including a user fashion image upload interface to receive from each of plural a fashion image that includes a respective Page 2 of 6- PRELIMINARY AMENDMENT Application No. 16/942,525 Docket No.: 014368-020US3/MDSuser modeling plural fashion items as an ensemble, and a fashion information upload interface to receive from each user fashion information about the fashion items in the ensemble.


a computing device including a processor and a memory coupled to the processor, the memory storing software instructions executable on the processor, wherein the software instructions are configured to cause the computing device, when executed, to interact with a database coupled to the computing device and having stored therein data comprising plural fashion images, each fashion image including plural fashion items shown together, the fashion items shown together defining an ensemble;
a computer network site implemented on the computing device and arranged to provide interactive access over a worldwide computer network to the plural fashion images;
wherein the software instructions are further configured to cause the computing device, when executed, to—
aggregate at least some of the defined ensembles to form a set of ensembles;
identify each of the fashion items that appears in the set of ensembles;
identify each of the pairs of fashion items that appears in the set of ensembles, where a 
for each pair of fashion items, calculate a first degree of correlation as a percentage or ratio of the number of ensembles with the first fashion item that also include the second fashion item, divided by the total number of ensembles with the first fashion item, and calculate a second degree of correlation as a percentage or ratio of the number of ensembles with the second fashion item that also include the first fashion item, over divided by the total number of ensembles with the second fashion item; and
store the first and second degrees of correlation in a database linked to or associated with the pairs of fashion items that appear in the set of ensembles.



The difference between claims 17-20 of the current application and claim 30 of the 544’ patent is that the current application a fashion community database having stored therein access to plural fashion images and the 544’ patent a database coupled to the computing device and having stored therein data comprising plural fashion images.  Both the current application and the 544’ patent used online community has evolved that focuses on community members or users sharing links to online sites or online photographs or images that are of interest.
a fashion community database having stored therein access to plural fashion images” with “a database coupled to the computing device and having stored therein data comprising plural fashion images” because the remaining elements would have performed the same function (i.e., used online community has evolved that focuses on community members or users sharing links to online sites or online photographs or images that are of interest) as before.  Such substitution would not interfere with the functionality of the remaining elements.
The difference between claims 17-20 of the current application and claim 30 of the 544’ patent is that claims 17-20 of the current application recites the underlined elements as shown in the comparison table above.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to omit the underlined elements because the person would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.

Current Application claims 21-31
544’ patent claims 18-20 and 27
21. (New) A method comprising: 
provisioning a fashion community database that stores user profiles and fashion images 
the fashion community database further storing fashion information for each of at least some of the fashion items that are shown in the fashion images; 
wherein the stored fashion information for a fashion item includes a link to a retail service from which to purchase the fashion item; 
further wherein at least some of the user profiles include identifiers of fashion images and related information associated with the corresponding user; 


receiving search criteria input to a fashion community interface by a community user over a public computer network; 
searching the fashion community database to identify stored fashion images that include a first fashion item that meets the search criteria among the fashion items worn together in the corresponding ensemble; 
accessing the stored user profile of the community user that input the search criteria; 
selecting at least one of the identified fashion images based on the stored user profile; 
returning at least one of the selected fashion images over the public computer network to the fashion community interface; and 
returning the stored fashion information for at least some of the fashion items that appear in the selected fashion images to the fashion community interface.  










22. (New) The method of claim 21 wherein the returned fashion information includes links or tags in the returned fashion images to access corresponding fashion item provider information.  


23. (New) The method of claim 21 wherein the selecting step includes comparing the identified fashion images to the user profile of the user that input the search criteria to return fashion images previously associated with the user.  

24. (New) The method of claim 23 wherein a fashion image is associated with the user because the user previously uploaded the image, commented on the image, or took another action associated with the image in the fashion community interface.  

comparing the fashion items worn together in the identified fashion images to the user profile of the user that input the search criteria to return fashion images (ensembles) that include fashion items previously associated with the user.  

26. (New) The method of claim 25 wherein a fashion item is associated with the user because the user previously uploaded a fashion image that includes the fashion item.  

27. (New) The method of claim 25 wherein a fashion item is associated with the user because the user previously searched or browsed the fashion community database based on metadata that matches metadata of the fashion item.  

28. (New) The method of claim 27 wherein the metadata of the fashion item includes at least one of type of clothing or accessory, color, and brand.  

29. (New) The method of claim 21 wherein the search criteria include one or more information fields including fields relating to types, colors, or brands of fashion items.  

30. (New) The method of claim 21 wherein the search criteria include one or more information fields including fields relating to users who have posted ensembles, the locations of posting users, ensembles that have been affirmed or "liked" by the user, and dates ensembles were posted.  

31. (New) The method of claim 21 wherein the selecting step includes comparing a geographic location of a user that posted the fashion image to the geographic location of the community user that input the search criteria.

receiving, from a first user over a public computer network, a first fashion image 
receiving, from the first user, inputs indicating first fashion data associated with the first fashion item and second fashion data associated with the second fashion item;
storing the first fashion image in a database containing a plurality of fashion images received from other users over the public computer network, wherein each of the stored fashion images shows a person wearing a plurality of fashion items together so that each fashion image defines a corresponding ensemble;
storing the first fashion data and the second fashion data in the database associated with the first fashion image;
receiving, from a second user, fashion search criteria matching at least one aspect of the first fashion data;
searching the database to identify a subset of the plurality of fashion images including a fashion item matching the fashion search criteria, the subset of the plurality of fashion images including the first fashion image;
providing at least a portion of the subset of the plurality of fashion images, including the first fashion image, for display to the second user;
receiving, from the second user, a selection of the second fashion item shown in the displayed first fashion image;
calculating a first degree of correlation as a percentage or ratio of the number of 
calculating a second degree of correlation as a percentage or ratio of the number of ensembles with the second fashion item that also include the first fashion item, divided by the total number of ensembles with the second fashion item; and
providing at least some of the second fashion data and an indication of the first and second degrees of correlation for display to the second user.
20. The method of claim 18, the second fashion data including a link or URL associated with the second fashion item.
21. The method of claim 20, wherein the provided link or URL is to an internet resource for a provider of the second fashion item.





























19. The method of claim 18, the first fashion data including metadata associated with the first fashion item.




27. The method of claim 19, wherein the metadata comprises a type of clothing, a color, a brand, a type of fabric, or a print pattern.



The difference between claims 21-31 of the current application and claims 18-20 and 27 of the 544’ patent is that the current application returning at least one of the selected fashion images over the public computer network to the fashion community interface; and returning the stored fashion information for at least some of the fashion items that appear in the selected fashion images to the fashion community interface and the 544’ patent providing at least a portion of the subset of the plurality of fashion images, including the first fashion image, and providing at least some of the second fashion data.  Both the current application and the 544’ patent used online community has evolved that focuses on community members or users sharing links to online sites or online photographs or images that are of interest.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute “returning at least one of the selected fashion images over the public computer network to the fashion community interface; and returning the stored fashion information for at least some of the fashion items that appear in the selected fashion images to the fashion community interface” with providing at least a portion of the subset of the plurality of fashion images, including the first fashion image, and providing at least some of the second fashion data” because the remaining elements would have performed the same function (i.e., used online community has evolved that focuses on community members or users sharing links to online sites or online photographs or images that are of interest) as before.  Such substitution would not interfere with the functionality of the remaining elements.
The difference between claims 21-31 of the current application and claim 18-20 and 27 of the 544’ patent is that claims 21, 23-26 and 29-31 of the current application recites the underlined elements as shown in the comparison table above.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to omit the underlined elements because the person would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.

Claims 17-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 4-6 and 11 of US Patent No. 9,479,577.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims 4-6 and 11 of US Patent No. 9,479,577 are 

Current Application claims 17-20
577’ patent claims 4-6 and 11
17. (Original) An online fashion community system, comprising: 
a fashion community database having stored therein access to plural fashion images received from plural users over a worldwide computer network, each fashion image including a respective user modeling plural fashion items as an ensemble, the fashion community database further including a link to a vendor of each fashion item and fashion data regarding each fashion item, fashion items in the ensembles of plural ones of the fashion images having a shared fashion datum; and 








a computer network site that provides to a community of users over the worldwide computer network plural ones of the fashion in which fashion items have the shared fashion datum, together with access to the fashion data for the fashion items in each of the plural ones of the fashion images and the information linking to the vendors of the fashion items.  



























18. (Original) The system of claim 17 in which the shared fashion datum includes a clothing category, color, or brand.  

19. (Original) The system of claim 17 in which the fashion community database further includes indications of affirmation of selected fashion images received from community users over the worldwide computer network and the computer network site further includes indications of affirmation provided with the selected fashion images over the worldwide computer network to the community of users.

20. (Original) The system of claim 17 in which the computer network site further includes a user interface system a fashion community upload interface including a user fashion image upload interface to receive from each of plural a fashion image that includes a respective Docket No.: 014368-020US3/MDSuser modeling plural fashion items as an ensemble, and a fashion information upload interface to receive from each user fashion information about the fashion items in the ensemble.

a computing device including a processor and a memory coupled to the processor, the memory storing software instructions executable on the processor, wherein the software instructions are configured to cause the computing device, when executed, to interact with a fashion community database coupled to the computing device and having stored therein data comprising plural fashion images received from plural users over a worldwide computer network,
each fashion image including a respective user modeling plural fashion items worn together, the fashion items themselves defining an ensemble, independently of the user model, and the fashion community database further including a link to a vendor of each of the plural fashion items and fashion data regarding each of the plural fashion items,
a computer network site implemented on the computing device and arranged to provide interactive access over a worldwide computer network to the plural fashion 
in which the fashion community database further includes indications of affirmation of selected fashion images received over the worldwide computer network and the computer network site further includes indications of affirmation provided with the selected fashion images over the worldwide computer network;
wherein the software instructions are further configured to cause the computing device, when executed, to—
aggregate the defined ensembles to form a set of ensembles;
select a subset of the aggregated ensembles based on at least one selection criterion, wherein the selection criterion comprises one or more of a clothing category, color, and brand of fashion item;
generate correlations between fashion items that appear among the selected subset of ensembles; and
provide over the worldwide computer network a graphical display of the correlations, the graphical display including a quantitative metric of an extent to which fashion items appear together in the subset of ensembles.

5. The system of claim 4 in which the at least one selection criterion includes one or more of a clothing category, color, and brand.





6. The system of claim 4 in which the computer network site further includes a user interface system including a fashion community upload interface including a user fashion image upload interface to receive the plural fashion images that includes a respective user modeling plural fashion items together as an ensemble, and a fashion information upload interface to receive from each user fashion information about the fashion items in the ensemble.



The difference between claims 17-20 of the current application and claims 4-6 and 11 of the 577’ patent is that the current application a fashion community database having stored therein access to plural fashion images and the 577’ patent a fashion community database coupled to the computing device and having stored therein data comprising plural fashion images.  Both the current application and the 577’ patent used online community has evolved that focuses on community members or users sharing links to online sites or online photographs or images that are of interest.
therein access to plural fashion images” with “a fashion community database coupled to the computing device and having stored therein data comprising plural fashion images” because the remaining elements would have performed the same function (i.e., used online community has evolved that focuses on community members or users sharing links to online sites or online photographs or images that are of interest) as before.  Such substitution would not interfere with the functionality of the remaining elements.
The difference between claim 17 of the current application and claims 4-6 and 11 of the 577’ patent is that claim 17 of the current application recites the underlined elements as shown in the comparison table above.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to omit the underlined elements because the person would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.


Claim Objections
Claim 17 is objected to because of the following informalities:  
In claim 17, at line 11, “the information linking to the vendors” should be changed to “[[the]] information linking to [[the]] vendors”.  


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 17-31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhang et al. (US 2010/0005105 A1), hereinafter referred to as Zhang, in view of Peiris (WO 2011/148270 A1).

With respect to claim 17, An online fashion community system (an online social fashion network, para. 0029), comprising: 
a fashion community database having stored therein access to plural fashion images received from plural users over a worldwide computer network (the user can upload fashion-related information after logging into her profile in the online social network using her username and password, the user can upload images of her wearing different clothing items and allow the public or her friends to view these images, para. 0040; external social network service (SNS) structure 174 can store user profiles 175 and the relationship structure of their social relationship (friends, groups, etc), para. 0033; extracting the user's fashion preferences from the received information and comparing the user's fashion preference with other users' fashion preferences, the system groups users based on similarity of their fashion preferences, para. 0006), each fashion image including a respective user modeling plural fashion items as an ensemble (receiving fashion-related information includes receiving an image of the user wearing one or more clothing items [ensemble], para. 0007; also see para. 0039; the user can upload images of her wearing different clothing items [ensemble] and allow the public or her friends to view these images, para. 0040), fashion items in the ensembles of plural ones of the fashion images having a shared fashion datum (providing an online social fashion network that enables a user to explore her fashion ; and 
a computer network site that provides to a community of users over the worldwide computer network plural ones of the fashion images in which fashion items have the shared fashion datum (the user can upload fashion-related information after logging into her profile in the online social network using her username and password, the user can upload images of her wearing different clothing items and allow the public or her friends to view these images, para. 0040; also see para. 0029; providing an online social fashion network that enables a user to explore her fashion statement in social groups by sharing fashion-related information such as images of the user wearing specific clothing, para. 0029; also see para. 0040), together with access to the fashion data for the fashion items in each of the plural ones of the fashion images (providing an online social fashion network that enables a user to explore her fashion statement in social groups by sharing fashion-related information such as images of the user wearing specific clothing, para. 0029; also see para. 0040; the user can upload fashion-related information after logging into her profile in the online social network using her username and password, the user can upload images of her wearing different clothing items and allow the public or her friends to view these images, para. 0040; also see para. 0029) and.
	Zhang does not explicitly teach
the fashion community database further including a link to a vendor of each fashion item and fashion data regarding each fashion item,
a computer network site that provides to a community of users over the worldwide computer network plural ones of the fashion images in which fashion items have the shared fashion datum, together with the information linking to the vendors of the fashion items.
However, Peiris teaches 
the fashion community database further including a link to a vendor of each fashion item and fashion data regarding each fashion item (customers maintain virtual folders for his/her two-dimensional standard photos 9 and his/her visualized images 10 in the portal, page 6: para. 35; including captured and saved product vendor’s brand 30, page 7: para. 40; purchasing of a visualized product at an exemplary traditional vendor site 37 (www.vizucraft.com), page8 : para. 42; water marking of the visualized images with vendor’s brand identities and sharing of the visualized images with vendor’s branding over a vast social network, page 9: para. 49),
a computer network site that provides to a community of users over the worldwide computer network plural ones of the fashion images in which fashion items have the shared fashion datum (the products chosen by the user from different vendors for visualization, page7: para. 37;user’s image uploaded for the visualization for publishing to share among the community, page 7: para. 39 - page 8: para. 41), together with the information linking to the vendors of the fashion items (user’s image uploaded for the visualization for publishing to share among the community, members in the Vizu community who possess permission to assess the published photos can comment, page 7: para. 39 – page 8: para. 41) in order to enhance sale of products in fashion as taught by Peiris (pages: para. 8).


With respect to claim 18, Zhang teaches The system of claim 17 in which the shared fashion datum includes a clothing category, color, or brand (the system can identify fashion groups using a minimum-cost graph-cut method based on different style factors (attributes) such as color, texture, shape, and pattern, para. 0030; the attribute vector can include any fashion-related preferences, such as color, cut, style, size, material, fabric, texture, thickness, buttons, brand, function, comfort, pattern, weave, category and subcategories, para. 0044).

With respect to claim 19, Zhang teaches The system of claim 17 in which the fashion community database further includes indications of affirmation of selected fashion images received from community users over the worldwide computer network (the system can receive a rating corresponding to how much a user likes or dislikes a particular user's fashion preferences; the system can periodically update the Bayesian classifier based on collected feedback, para. 0066) and the computer network site further includes indications of affirmation provided with the selected fashion images over the worldwide computer network to the community of users (the system can receive a rating corresponding to how much a .

With respect to claim 20, Zhang teaches The system of claim 17 in which the computer network site further includes a user interface system a fashion community upload interface including a user fashion image upload interface to receive from each of plural a fashion image that includes a respective user modeling plural fashion items as an ensemble (the user can upload images of her wearing different clothing items and allow the public or her friends to view these images, para. 0040; fig. 2), and a fashion information upload interface to receive from each user fashion information about the fashion items in the ensemble (the system can operationally use a security-based protocol, such as a username and password, in allowing the user to upload fashion-related information to his or her profile in an online social network; fashion-related information can include images and/or videos of the user wearing clothing items and can also include other user demographic information such as geographic location, income level, employment information, and opinions of various products, para. 0037; fig. 1B).

With respect to claim 21, Zhang teaches A method comprising: 
provisioning a fashion community database that stores user profiles and fashion images posted by community members or users (storing user profiles and the relationship structure of their social relationship, para. 0033; the system groups users based on similarity of their fashion preferences, para. 0006; providing an online , wherein each fashion image shows a person wearing two or more fashion items together (receiving fashion-related information includes receiving an image of the user wearing one or more clothing items, para. 0007; also see para. 0039; the user can upload images of her wearing different clothing items and allow the public or her friends to view these images, para. 0040), the two or more fashion items shown worn together defining an ensemble corresponding to the fashion image (receiving fashion-related information includes receiving an image of the user wearing one or more clothing items [ensemble], para. 0007; also see para. 0039; the user can upload images of her wearing different clothing items [ensemble] and allow the public or her friends to view these images, para. 0040); 
the fashion community database further storing fashion information for each of at least some of the fashion items that are shown in the fashion images (the system can operationally use a security-based protocol, such as a username and password, in allowing the user to upload fashion-related information to his or her profile in an online social network; fashion-related information can include images and/or videos of the user wearing clothing items and can also include other user demographic information such as geographic location, income level, employment information, and ; 
further wherein at least some of the user profiles include fashion images and related information associated with the corresponding user (fashion-related information can include images and/or videos of the user wearing clothing items and can also include user demographic information such as geographic location, income level, employment information, and opinions of various products, para. 0037);
receiving search criteria input to a fashion community interface by a community user over a public computer network (user actions can include trying on or selecting from a rack by not trying on clothes with specific attributes such as color, cut, style, size, material, an action can include any event (or lack of event) involving a user and clothing, para. 0045; the user can browse through that list and the system can receive requests from the user to browse through the fashion preferences of other users, para. 0062); 
searching the fashion community database to identify stored fashion images that include a first fashion item that meets the search criteria among the fashion items worn together in the corresponding ensemble (the system extracts a user's fashion preferences from the fashion-related information; once the system has extracted the fashion preferences, the system compares the fashion preferences of the user with the fashion preferences of other users; finally, the system groups the user based on the similarity of their fashion preferences, para. 0038); 
accessing the stored user profile of the community user that input the search criteria (the system extracts a user's fashion preferences from the fashion-related information; once the system has extracted the fashion preferences, the system compares the fashion preferences of the user with the fashion preferences of other users; finally, the system groups the user based on the similarity of their fashion preferences, para. 0038); 
selecting at least one of the identified fashion images based on the stored user profile (the system identifies a user 810 with similar interests, the same similarity measure is used to find users with similar interests; user 800's interests are characterized by the fashion preferences shown in the figure: striped dress 810 and black leggings 820; similar user 810's interests are characterized by the fashion preferences shown in the figure: striped dress 810, black leggings 820, and plaid beret 830; since user 800 and similar user 810 have the same interests (except for plaid beret 830), the system recommends the plaid beret 830 to user 800, para. 0069); 
returning at least one of the selected fashion images over the public computer network to the fashion community interface (the system identifies a user 810 with similar interests, the same similarity measure is used to find users with similar interests; user 800's interests are characterized by the fashion preferences shown in the figure: striped dress 810 and black leggings 820; similar user 810's interests are characterized by the fashion preferences shown in the figure: striped dress 810, black leggings 820, and plaid beret 830; since user 800 and similar user 810 have the same interests (except for plaid beret 830), the system recommends the plaid beret 830 to user 800, para. 0069); and 
returning the stored fashion information for at least some of the fashion items that appear in the selected fashion images to the fashion community interface (recommending an item to the user based on the fashion preferences of the user and the fashion preferences of other users such as the system recommends the plaid beret 830 to user 800, para. 0069, para. 0069; the system can output (display/api) 165 a recommendation 166 based on social network structure; the user can take action upon the recommendation, which the user will then use to update its future recommendations for that user, para. 0035).
	Zhang does not explicitly teach
wherein the stored fashion information for a fashion item includes a link to a retail service from which to purchase the fashion item; 
further wherein at least some of the user profiles include identifiers of fashion images; 
	However, Peiris teaches 
wherein the stored fashion information for a fashion item includes a link to a retail service from which to purchase the fashion item (user’s image uploaded for the visualization for publishing to share among the community, members in the Vizu community who possess permission to assess the published photos can comment, page 7: para. 39 – page 8: para. 41; customer maintain virtual folders for his/her two dimensional standard photos and his/her visualized images in the portal, page 6: para. 35; including captured and saved product vendor’s brand, page 7: page 40); 
further wherein at least some of the user profiles include identifiers of fashion images (the captured image carries water marks of the portal operator's brand ;
Therefore, based on Zhang in view of Peiris, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of Peiris to the method of Zhang in order to enhance sale of products in fashion as taught by Peiris (page 2: para. 8).

With respect to claim 22, Zhang in view of Peiris teaches The method of claim 21 as described above
Further, Peiris teaches  wherein the returned fashion information includes links or tags in the returned fashion images to access corresponding fashion item provider information (purchasing of a visualized product at an exemplary traditional vendor site 37 (sss.vizucraft.com), page 8: para. 42; water marking of the visualized images with vendor’s brand identities and sharing of the visualized images with vendor’s branding over a vast social network, page 9: para. 49)  in order to enhance sale of products in fashion as taught by Peiris (page 2: para. 8).
Therefore, based on Zhang in view of Peiris, it would have been obvious to one having ordinary skill in the art at the time the invention was made to 

With respect to claim 23, Zhang teaches The method of claim 21 wherein the selecting step includes comparing the identified fashion images to the user profile of the user that input the search criteria to return fashion images previously associated with the user (the system can output (display/api) 165 a recommendation 166 based on social network structure; the user can take action upon the recommendation, which the user will then use to update its future recommendations for that user, para. 0035; the system identifies a user 810 with similar interests, the same similarity measure is used to find users with similar interests; user 800's interests are characterized by the fashion preferences shown in the figure: striped dress 810 and black leggings 820; similar user 810's interests are characterized by the fashion preferences shown in the figure: striped dress 810, black leggings 820, and plaid beret 830; since user 800 and similar user 810 have the same interests (except for plaid beret 830), the system recommends the plaid beret 830 to user 800, para. 0069).

With respect to claim 24, Zhang teaches The method of claim 23 wherein a fashion image is associated with the user because the user previously uploaded the image, commented on the image, or took another action associated with the image in the fashion community interface (the system can output (display/api) 165 a recommendation 166 based on social network structure; the user can take action upon the recommendation, which the user will then use to update its future recommendations .

With respect to claim 25, Zhang teaches The method of claim 21 wherein the selecting step includes comparing the fashion items worn together in the identified fashion images to the user profile of the user that input the search criteria to return fashion images (ensembles) that include fashion items previously associated with the user (the system can output (display/api) 165 a recommendation 166 based on social network structure; the user can take action upon the recommendation, which the user will then use to update its future recommendations for that user, para. 0035; the system identifies a user 810 with similar interests, the same similarity measure is used to find users with similar interests; user 800's interests are characterized by the fashion preferences shown in the figure: striped dress 810 and black leggings 820; similar user 810's interests are characterized by the fashion preferences shown in the figure: striped dress 810, black leggings 820, and plaid beret 830; since user 800 and similar user 810 have the same interests (except for plaid beret 830), the system recommends the plaid beret 830 to user 800, para. 0069).

 The method of claim 25 wherein a fashion item is associated with the user because the user previously uploaded a fashion image that includes the fashion item (the user can upload images of her wearing different clothing items and allow the public or her friends to view these images, para. 0040).

With respect to claim 27, Zhang teaches The method of claim 25 wherein a fashion item is associated with the user because the user previously searched or browsed the fashion community database based on metadata that matches metadata of the fashion item (extracting the user’s fashion preferences include extracting a vector of attributes form the fashion-related information, para. 0008; the vector of attributes includes one or more of color, brand, category and subcategories, para. 0009 and 0044).

With respect to claim 28, Zhang teaches The method of claim 27 wherein the metadata of the fashion item includes at least one of type of clothing or accessory, color, and brand (extracting the user’s fashion preferences include extracting a vector of attributes form the fashion-related information, para. 0008; the vector of attributes includes one or more of color, brand, category and subcategories, para. 0009 and 0044).

With respect to claim 29, Zhang teaches The method of claim 21 wherein the search criteria include one or more information fields including fields relating to types, colors, or brands of fashion items (user actions can include trying on or selecting from a rack by not trying on clothes with specific attributes such as color, cut, style, size, material, an action can include any event (or lack of event) involving a user and clothing, para. 0045; the user can browse through that list and the system can receive requests from the user to browse through the fashion preferences of other users, para. 0062).

With respect to claim 30, Zhang teaches The method of claim 21 wherein the search criteria include one or more information fields including fields relating to users who have posted ensembles, the locations of posting users, ensembles that have been affirmed or "liked" by the user, and dates ensembles were posted (receiving fashion-related information includes receiving an image of the user wearing one or more clothing items [ensemble], para. 0007).

With respect to claim 31, Zhang teaches The method of claim 21 wherein the selecting step includes comparing a geographic location of a user that posted the fashion image to the geographic location of the community user that input the search criteria (fashion-related information can include images and/or videos of the user wearing clothing items and can also include other user demographic information such as geographic location, para. 0037; the system extracts a user's fashion preferences from the fashion-related information (operation 110); once the system has extracted the fashion preferences, the system compares the fashion preferences of the user with the fashion preferences of other users, para. 0038).

Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO NGUYEN whose telephone number is (571)272-2666.  The examiner can normally be reached on Monday through Friday from 7:30 A.M. to 4:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H. Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.H.N/Examiner, Art Unit 2447                                                                                                                                                                                                        
March 24, 2022

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447